Per Curiam:
There was evidence which justified the jury in finding that the defendant made a personal promise to the plaintiff to pay the rent of the premises while he was in possession. The question as to whether or not such a promise was made was submitted to the jury, and their verdict in favor of the plaintiff was justified by the evidence. The determination of the Appellate Term must be affirmed, with costs. Present—Ingraham, P. J., Laughlin, Scott, Dowling and Hotchkiss, JJ. Determination affirmed, with costs.